FILED
                            NOT FOR PUBLICATION                               APR 11 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-10534

               Plaintiff - Appellee,              D.C. No. 2:08-CR-00880-FJM

  v.
                                                  MEMORANDUM *
SERGIO ROSAS-GOVEA, a.k.a. Sergio
Rosas, a.k.a. Sergio Rosas-Gobea,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Sergio Rosas-Govea appeals from the 46-month sentence imposed following

his guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rosas-Govea’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                    08-10534